Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 13 and 19 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Objections

Claim(s) 21 is/are objected to because of the following informalities:  

In regards to claim 21, the claim recites in lines 1-2 “wherein the pipe cables of each pipe segment of the set of upper pipe segments is”. The sentence is grammatically incorrect because the subject of the sentence is plural and the verb of the sentence is singular. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the pipe cable[[s]] of each pipe segment of the set of upper pipe segments is”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 6, the claim recites in lines 1-2 “wherein the respective pipe cable of the set of upper pipe segments is”. Claim 1 recites a pipe cable for each segment. It is unclear to which segment belongs the pipe cable recited in claim 6. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the respective pipe cables of the set of upper pipe segments [[is]] are”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-11, 13-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheiretov et al (US-6,510,899) in view of Godfrey et al. (US-4,997,384) of Wittrisch (US-5,318,125) and Kusuma et al. (US-11,066,927).

In regards to claim 1. Sheiretov teaches a system comprising a pipe segment wherein the pipe segment is coupled to downhole tool [col. 1 L. 38-41 and L. 48]. Furthermore, Sheiretov teaches that the system comprises a long length of electrical cable positioned within an inner diameter of the pipe segment after the downhole tool is located below a surface, wherein a lower distal end of the long length of electrical cable is capable of utilizing a wet connect to communicatively couple to the downhole tool [col. 1 L. 40-41 and L. 44-57]. 
Sheiretov does not teach that the downhole tool is a plurality of downhole tools.
On the other hand, Godfrey that a downhole tool can comprises plurality of devices (tools) and that the long length electrical cable is coupled to the downhole tools using the wet connect [col. 4 L. 49-56].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Godfrey’s teachings of having a plurality of downhole tools in the system taught by the Sheiretov because it will permit the system to perform a plurality of functions downhole.
The combination of Sheiretov and Godfrey teaches that the pipe segment coupled to the downhole tools is a drill pipe lowered during a drilling process [see Sheiretov col. 1 L. 38-41 and L. 51-53]. Since the pipe segment coupled to the downhole tools is a drill pipe lowered during a drilling process, it is inherent that the drill pipe is part of a drill string used for drilling. Therefore, it is inherent that the drill pipe coupled to the tool is a lowermost pipe segment of a plurality of pipe segments. However, the combination does not teach that the plurality of pipe segments form a plurality of lower pipe segments and a set of upper pipe segments.
On the other hand, Wittrisch teaches that the pipe segment coupled to the downhole tools is a lowermost pipe segment of a plurality of lower pipe segments [fig. 1B element 12 (lower pipe segments), fig. 1E]. This teaching means that the system comprises a plurality of lower pipe segments, wherein a lowermost pipe segment of the plurality of lower pipe segments is coupled to downhole tools. Furthermore, Wittrisch teaches that the long length of electrical cable is positioned within an inner diameter of the plurality of lower pipe segments [fig. 1E element 4]. Furthermore, Wittrisch teaches that an uppermost pipe segment of the plurality of lower pipe segments can be coupled to a lower pipe segment of a set of upper pipe segments [fig. 2B pipe segments where cable runs outside pipes, fig 3 elements 12-13 (uppermost pipe segment of the plurality of lower pipe segments) and 40 (lowermost pipe segment of the set of upper pipe segments)]. This teaching means that the system comprises a set of upper pipe segments, wherein a lowermost pipe segment of the set of upper pipe segments is coupled to an uppermost pipe segment of the plurality of lower pipe segments. Furthermore, Wittrisch teaches that an upper end of the long length of electrical cable, located in an inner surface of the uppermost pipe segment of the plurality of lower pipe segments and uphole from the lower distal end of the long length of electric cable, is coupled utilizing an uphole2Appl. No. 17/226,630 Reply to Office Action dated January 18, 2022connector to a pipe cable located on an outer surface of the lowermost pipe segment of the set of upper pipe segments [fig. 2B element 27, fig. 3].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wittrisch’s teachings of having a long length of electrical cable run inside plurality of pipe segments and a pipe cable running outside another plurality of pipe segments in the system taught by the combination because it will permit the system to protect a big part of the communication channel from the wellbore environment by placing a big part of the communication channel inside a plurality of pipe segments while also permitting more pipe segments to be added to the system without disturbing communications.
The combination of Sheiretov, Godfrey and Wittrisch teaches that a pipe cable connected to the long length of electrical cable via a connector runs outside each segment of the set of upper pipe segments [see Wittrisch fig. 2B]. However, the combination does not teach that the pipe cable comprises a plurality of pipe cables one for each pipe segment and that the uppermost pipe segment of the set of upper pipe segments is coupled to  surface equipment.
On the other hand, Kusuma teaches that an uppermost pipe segment of the set of upper pipe segments is coupled to surface equipment [fig. 1 element 176, col. 3 L. 57-61, col. 5 L. 43-45]. Furthermore, Kusuma teaches that each upper pipe segment in the set of upper pipe segments includes a respective pipe cable located on an outer surface of each pipe segment of the set of upper pipe segments that is communicatively coupled to neighboring pipe cables located on an outer surface of neighboring upper pipe segments [col. 3 L. 49-61]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kuma’s teachings of having a pipe cable for each upper pipe segment of connecting the uppermost pipe segment to surface equipment in the system taught by the combination because it will permit the system to reliably transmit data received from the long length of electrical cable through the upper pipe segments and to the surface equipment.
The combination of Sheiretov, Godfrey, Wittrisch and Kusuma teaches that the long length of electrical cable and each pipe cable is used to transmit data from/to the downhole tool to/from the surface equipment [see Wittrisch fig. 1E, see Kusuma col. 3 L. 49-61, col. 5 L. 43-45]. This teaching means that a collection including each pipe cable enables a communications coupling between the long length of electrical cable and the surface equipment.

In regards to claim 3, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as applied in claim 1 above, further teaches that the system uses a first uphole connector and a first wet connect to couple the long length electrical cable with a pipe cable [see Sheiretov col. 1 L. 49-53, see Godfrey col 2 L. 20-23, see Wittrisch fig. 1E element 27]. The combination does not explicitly teach that the system comprises a second uphole connector and a second wet connect to connect a second electrical cable. However, it is clear from the combination’s teachings that connectors can be used to connect cables in the downhole environment. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have modified the system to include a second pair of connectors to connect a second cable because a second cable will permit to transmit data and power separately and or increase the number of communication channels between the downhole tools and the surface equipment. 

In regards to claim 4, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as applied in claim 1 above, further teaches that the system comprises an electrical signal generator, capable of generating a signal transmitted through the long length of electrical cable [see Godfrey col. 6 L. 36-43].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Godfrey’s teachings of having an electrical signal generator in the system taught by the combination because it will permit the system to transit data from/to the donwhole tool.

In regards to claim 5, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as applied in claim 1 above, further teaches that the electrical signal generator is located at one of proximate the wet connect or proximate the uphole connector [see Godfrey col. 6 L. 36-43].  

In regards to claim 6, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as applied in claim 1 above, further teaches that the respective pipe cable of each pipe segment of the set of upper pipe segments is one of an electrical cable [see Wittrisch col. 4 L. 58-59, see Kusuma col. 3 L. 51-61].
In regards to claim 7, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as applied in claim 1 above, further teaches that the wet connect utilizes electrical wet connects [see Sheiretov col. 1 L. 53-58].  

In regards to claim 8, the combination Sheiretov, Godfrey, Wittrisch and Kusuma, as applied in claim 1 above, further teaches that the wet connects provides for one or more of an electrical transmission or a communication transmission [see Sheiretov col. 1 L. 53-58, see Godfrey col. 8 L. 26-43].  

In regards to claim 9, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as applied in claim 1 above, further teaches that the downhole tools are one or more of sensors, data collection tools, and wireline tools [see Godfrey col. 5 L. 60-62, col. 13 L. 61-67].  

In regards to claim 10, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as applied in claim 1 above, further teaches that the long length of electrical cable is an armored electrical cable [see Godfrey col. 7 L. 27-30, col. 9 L. 55-58].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Godfrey’s teachings of making the long length of electrical cable to be an armored electrical cable in the system taught by the combination because it will make the cable to last longer when using it in a wellbore environment.

In regards to claim 11, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as applied in claim 1 above, further teaches that the uphole connector utilizes an electro-electro connector and where the uphole connector supports the long length of electrical cable when coupled with the wet connect [see Sheiretov col. 1 L. 53-58, see Wittrisch fig. 1E element 27, col. 6 L. 22-25].  

In regards to claim 13, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as shown in claim 1 above, teaches a system comprising the claimed apparatus. For this reason, the combination also teaches the claimed apparatus. Furthermore, the combination teaches that each pipe segment is mechanically coupled to a neighboring pipe segment [see Wittrisch fig. 3, see Kusuma col. 3 L. 49-51]. 

In regards to claim 14, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as shown in claim 4 above, teaches the claimed limitations.

In regards to claim 15, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as applied in claim 14 above, further teaches that the electrical signal generator is located proximate the downhole tool, proximate the first upper pipe segment, or proximate the surface equipment [see Godfrey col. 6 L. 36-43].  

In regards to claim 16, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as applied in claim 13 above, further teaches that the surface equipment is one or more of a computing system, an electrical system, and a power source [see Godfrey col. 6 L. 36-43, see Kusuma col. 5 L. 43-45].  

In regards to claim 18, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as shown in claims 1 and 6 above, teaches the claimed limitations.

In regards to claim 19, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as shown in claim 1 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method. The combination also teaches that the downhole tool is lowered using the plurality of lower pipe segments and that the long length of electrical cable is lowered within an internal diameter of the set of lower pipe segments [see Sheiretov col. 1 L. 38-41 and L. 48, see Wittrisch fig. 1E].

In regards to claim 20, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as shown in claims 4, 5 and 15 above, teaches the claimed limitations. The combination further teaches that data can be transmitted through the cable [see Godfrey col. 6 L. 36-43]. This teaching means that the signals are modulated in order to communicate data.

In regards to claim 21, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as shown in claim 6 above, teaches the claimed limitations.

Claim(s) 2, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheiretov et al (US-6,510,899) in view of Godfrey et al. (US-4,997,384) of Wittrisch (US-5,318,125) and Kusuma et al. (US-11,066,927) as applied to claims 1, 13 and 19 above, and further in view of Therrien et al. (US-2018/0328120) and Buytaert et al. (US-8,196,654).

In regards to claim 2, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as applied in claim 1 above, does not teach that the system comprises one or more pipe cable protectors, capable of protecting the pipe cable.
On the other hand, Therrien teaches that a centralizer can be used to protect the pipe cables [par. 0042 L. 1-4]. This teaching means that the system comprises one or more pipe cable protectors each capable of protecting the respective pipe cable of a corresponding one of the set of upper pipe segments and that the one more pipe cable protectors are a centralizer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Therrien’s teachings of using a centralizer to protect the pipe cables in the system taught by the combination because it will ensure that the pipe cables does not get crushed against the formation [see Therrien par. 0042 L. 3-4].
The combination of Sheiretov, Godfrey, Wittrisch, Kusuma and Therrien does not explicitly teach that the centralizer is attached to one or more of the upper pipe segments.
On the other hand, Buytaert teaches that centralizers can be attached to one or more of the upper pipe segments in the set of upper pipe segments, and they can utilize a collar [fig. 3, col. 6 L. 26-31].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Buytaert’s teachings of attaching the centralizer to the upper pipe segments in the system taught by the combination because it will permit the centralizer to be part of each segment and therefore protect the cable of each segment.
The combination of Sheiretov, Godfrey, Wittrisch, Kusuma, Therrien and Buytaert teaches that the pipe segments can be a drill string and that the centralizer is coupled to the pipe segments [see Sheiretov col. 1 L. 38-41, see Kusuma col. 3 L. 49-51, see Buytaert fig. 3, col. 1 L. 28-30]. Since the centralizer is coupled to the upper segments of the drill string, it is inherent that the centralizers (cable protectors) will rotate with the respective pipe segments during drilling. 

In regards to claim 17, the combination of Sheiretov, Godfrey, Wittrisch, Kusuma, Therrien and Buytaert, as shown in claim 2 above, teaches the claimed limitations. Furthermore, the combination teaches that the pipe cable communicatively couples the long length of electrical cable and the surface equipment [see Wittrisch fig. 1E, see Kusuma col. 3 L. 56-52, col. 5 L. 43-45].

In regards to claim 22, the combination of Sheiretov, Godfrey, Wittrisch, Kusuma, Therrien and Buytaert, as shown in claim 2 above, teaches the claimed limitations.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheiretov et al (US-6,510,899) in view of Godfrey et al. (US-4,997,384) of Wittrisch (US-5,318,125) and Kusuma et al. (US-11,066,927) as applied to claims 1, 13 and 19 above, and further in view of Rothe et al. (US-11,078,733).

In regards to claim 12, the combination of Sheiretov, Godfrey, Wittrisch and Kusuma, as applied in claim 1 above, does not teach that the set of upper pipe segments includes at least one upper pipe stand.  
On the other hand, Rothe teaches that it is well known in the art that pipe segments can comprise at least one pipe stand [col. 1 L. 15-19].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Rothe’s teachings of using pipe stands to build the pipe segments in the system taught by the combination because pipe stands provide an easy way to build the upper pipe segments.

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stoltz (US-4,603,578) teaches a cable can comprise a section that runs inside a set of lower pipe segments and a section that runs outside a set of upper pipe segments [fig. 1 element 26].

Marshall et al. (US-4,388,969) teaches a cable can comprise a section that runs inside a set of lower pipe segments and a section that runs outside a set of upper pipe segments [fig. 1, fig. 4 element 24].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685